— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. In view of this, and given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Bezio, 77 AD3d 1000 [2010]; Matter of Brown v Fischer, 77 AD3d 1004, 1005 [2010]). In reaching this conclusion, we note that *1026petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Arroyo v Fischer, 77 AD3d 1002, 1003 [2010]; Matter of Mercer v Artus, 70 AD3d 1073, 1073 [2010]).
Peters, J.P., Spain, Lahtinen, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.